ORDER
The State’s petition for writ of certiorari to review the order of the Superior Court, Cumberland County, is allowed. N.C. Const, art. IV sec. 12; N.C.G.S. § 7A-32(b). The petitioning and responding parties are directed to file and serve briefs in accordance with the requirements of the Rules of Appellate Procedure. In addition, other interested persons may file and serve briefs to assist the Court in its resolution of this matter as permitted by applicable law.
s/Beaslev. J.
For the Court